In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1055V
                                      Filed: August 17, 2015
                                           Unpublished

****************************
BRUCE A. PEDERSON,                    *
                                      *
                   Petitioner,        *       Joint Stipulation on Damages and
                                      *       Attorneys’ Fees and Costs;
                                      *       Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH                   *       Guillain-Barre Syndrome (“GBS”);
AND HUMAN SERVICES,                   *       Special Processing Unit (“SPU”)
                                      *
                                      *
                   Respondent.        *
                                      *
****************************
Kate Gerayne Westad, Lommen Abdo Law Firm, Minneapolis, MN, for petitioner.
Julia Wernett McInerny, U.S. Department of Justice, Washington, DC, for respondent.

    DECISION ON JOINT STIPULATION AWARDING DAMAGES AND ATTORNEYS’
                            FEES AND COSTS 1

Vowell, Chief Special Master:

       On October 29, 2014, Bruce Pederson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that as the result of an Influenza [“Flu”]
vaccination on October 31, 2011, he suffered from Guillain-Barre Syndrome [“GBS”].
Petition at 1-2; Stipulation, filed August 14, 2015, ¶¶ 2, 4. Petitioner further alleges that
he experienced the residual effects of his injury for more than six months, and has
received no prior award or settlement for this injury. Petition, ¶¶ 4, 6; Stipulation, ¶¶ 4-5.
“Respondent denies that the flu vaccine caused petitioner’s GBS or any other injury.”
Stipulation, ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
August 14, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

        The Stipulation also includes an award of attorneys’ fees and costs. Stipulation,
¶ 8(b). In accordance with General Order #9, petitioner’s counsel asserts that
petitioner incurred no out-of-pocket expenses. Id.

        Respondent agrees to pay petitioner as follows:

    a. A lump sum of $175,000.00 in the form of a check payable to petitioner.
       Stipulation, ¶ 8(a). This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a). Id.

    b. A lump sum of $21,668.68 in the form of a check jointly payable to petitioner and
       petitioner’s attorney, Kate Westad. Stipulation, ¶ 8(b). This amount represents
       compensation for all legal expenses that would be available under 42 U.S.C. §
       300aa-15(e). Id.

      I adopt the parties’ stipulation attached hereto, and award compensation in the
amount and on the terms set forth therein. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the court is directed to enter judgment in
accordance with this decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                     2